Opinión emitida por el
Juez Asociado Señor Martín
exponiendo la Opinión del Tribunal en sus partes I, II, III y IV. (*)
En el quehacer jurídico de nuestros tiempos pocas controver-sias suelen suscitar problemas tan diversos y escabrosos como aquella que gira en torno del aborto y de su reglamentación por la ley. Resaltan al respecto consideraciones morales, históricas, religiosas y culturales de toda índole cuya armoniza-ción fiel en cualquier norma legal es poco menos que imposi-ble. Abriendo brecha entre tan enmadejados contornos, cada sociedad escoge de entre las alternativas posibles aquélla que mejor se ajuste a sus valores y aspiraciones. Se advierte, sin embargo, un constante fluir de argumentos y debates y los resultados observados aun entre los pueblos de marcada tendencia progresista, poco se asemejan.
Así por ejemplo, el escrutinio constitucional condujo en la Alemania Occidental a la anulación de cierto estatuto sobre aborto por carecer el mismo de protección suficiente al embrión; mientras que, por otra parte, en los Estados Unidos de América, el derecho constitucional a la intimidad de que disfruta la mujer embarazada, se estimó en ocasiones capaz de postergar cualquier protección que parezca merecer el ser que de ella se nutre. Resulta, pues, que sobre el tema que nos ocupa no hay tendencia definida que marque un trayecto
*598común entre los pueblos y es muy probable que gracias a la naturaleza del problema, esa tendencia nunca se perfile. (1)
En Puerto Rico, años ha que contamos con legislación que regla lo concerniente al aborto. (2) La naturaleza de dicha reglamentación ha sido eminentemente penal advirtiéndose, no obstante, diferencias marcadas entre las disposiciones de los distintos estatutos que han privado sobre el tema.
Ahora bien, nunca antes habíanse colocado nuestras normas legales sobre el aborto en el tamiz constitucional ante este Tribunal; esto es, nunca antes habíamos enfrentado dicha reglamentación y los valores que ella recoge a los derechos y prerrogativas que disfrutan los puertorriqueños por gracia de las constituciones del Estado Libre Asociado de Puerto Rico y de los Estados Unidos de América. El caso de autos nos ofrece por primera vez la oportunidad de abordar el tema. Repasemos primeramente los pormenores de la controversia.
i — í
El apelante, médico autorizado a ejercer su profesión en el Estado Libre Asociado, practicó un aborto, el 24 de julio de 1973, a una joven de 16 años que se hallaba en su primer trimestre de embarazo. (3) Hallado culpable del delito de aborto por un panel de jurados y habiéndosele impuesto sentencia suspendida de dos a cuatro años de reclusión ha apelado ante nos alegando principalmente que la sentencia impuéstale es inválida por contravenir la Constitución estadounidense según fuera interpretada por el Tribunal *599Supremo federal en los casos señeros de Roe v. Wade, 410 U.S. 113 (1973), y Doe v. Bolton, 410 U.S. 179 (1973).
El Estado por su parte sostiene que toda disquisición en torno a la doctrina constitucional relacionada con el aborto huelga en el caso de autos en el que el médico acusado no demostró que la menor en quien se practicó el aborto pudiera prestar un consentimiento cabal a la intervención en ausencia del asentimiento de los padres. Argumenta, por tanto, el Ministerio Público que la convicción del apelante es proce-dente independientemente de cualquier determinación consti-tucional por la peculiar circunstancia de la minoridad de la mujer intervenida.
Sobre tales contenciones ha quedado la controversia debidamente argumentada y lista para su final resolución. Veamos.
HH HH
No puede albergarse duda en torno a la aplicabilidad en Puerto Rico de la norma jurisprudencial del Tribunal Supremo de los Estados Unidos relativa al problema del aborto. En Roe v. Wade, supra, se reconoció que el derecho a la intimidad es suficientemente amplio para incluir la decisión de la mujer para terminar su embarazo. Este derecho tiene su base en el concepto de libertad personal protegido por las cláusulas de debido procedimiento de ley de las enmiendas quinta y decimocuarta de la Constitución federal y ha sido calificado como fundamental por el Tribunal Supremo de los Estados Unidos, (4) 410 U.S. a las págs. 152 y 153. Como tal, resulta aplicable a Puerto Rico. (5) Califano v. Gautier *600Torres, 435 U.S. 1, n. 4 (1978), Ex. Bd. of Eng., Arch, and Sur. v. Flores de Otero, 426 U.S. 572, 599-601 (1976), Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 679-80, n. 14 (1974). Tal como dijéramos en Aponte Martínez v. Lugo, 100 D.P.R. 282, 287 (1971), “sería iluso pensar que el Tribunal Supremo de los Estados Unidos no insistiría en que se protegiesen en Puerto Rico los derechos constitucionales fundamentales de los ciudadanos de los Estados Unidos”. Así, pues, nuestra tarea consiste en delinear con la mayor precisión posible la doctrina que se ha esbozado en la jurisprudencia federal con respecto a este tema para someter luego nuestro estatuto a su rigor y determinar si el mismo está en armonía con la norma constitucional proclamada en dicha jurispru-dencia. Analicemos a continuación los casos federales que rigen la materia.
Tres opiniones del Tribunal Supremo de los Estados Unidos son particularmente importantes para la solución de la controversia de autos. Son ellas las emitidas en los casos de United States v. Vuitch, 402 U.S. 62 (1971); Roe v. Wade, 410 U.S. 113 (1973) y Doe v. Bolton, 410 U.S. 179 (1973), mereciendo particular atención esta última que no es sino la fusión armónica de las dos anteriores.
1. United States v. Vuitch, 402 U.S. 62 (1971)
En aquel caso tratábase de la impugnación constitucional del estatuto sobre abortos del Distrito de Columbia que en su parte pertinente disponía:
*601“Quienquiera que, por medio de cualquier instrumento, medica-mento, droga u otro medio cualquiera, procure o produzca, o intente procurar o producir un aborto o malparto en cualquier mujer, a menos que el mismo fuera necesario 'para la preservación de la vida o salud de la madre y bajo la dirección de un médico competente y autorizado, será recluido en penitenciaría no menos de un año ni más de diez años.” (Énfasis suplido.)
En aquella ocasión el Tribunal Supremo descartó un argumento que proponía la inconstitucionalidad del citado estatuto a base de que el término “salud” utilizado en el mismo era tan incierto e impreciso que no advertía adecuada-mente la situación que pretendía cubrir, vaguedad intolerable, según se argumentaba, ante el derecho a un debido procedimiento de ley. Por voz del Juez Asociado Señor Hugo Black, el Tribunal determinó que la voz “salud” debía interpretarse como descriptiva tanto de una condición física saludable como de un estado de bienestar sicológico y mental. 402 U.S. a las págs. 71-73. Por tal razón, se sostuvo en la opinión que no presentaba problema constitucional el estatuto allí analizado ya que su lenguaje sólo exigía de los médicos como condición para el aborto, la clásica, común y cotidiana determinación sobre conveniencia fisiológica o mental que se requiere por ser principio básico de medicina para cualquier intervención médica. 402 U.S. a la pág. 72.
2. Roe v. Wade, 410 U.S. 113 (1973)
Roe v. Wade, supra, resuelto simultáneamente con Doe v. Bolton, supra, es la opinión que contiene el núcleo de la doctrina federal sobre el tema del aborto. Estaba ante la consideración del Tribunal Supremo federal un estatuto criminal del estado de Texas que prohibía el aborto excepto aquél “procurado o intentado por consejo médico con el propósito de salvar la vida de la madre”. Véanse Arts. 1191-1194 y 1196 del Código Penal de Texas (énfasis suplido). Se establece en dicha opinión el balance que debe imperar entre los intereses del Estado en la consecución de la salud comunal, el mantenimiento de la mejor práctica médica y en la protección del nasciturus, y el derecho a la privacidad que a *602la mujer le garantiza la Constitución de los Estados Unidos de América. 410 U.S. 152 etseq. A tales fines se reconoció que el derecho a la intimidad de que disfruta la mujer incluye su decisión con respecto al aborto, derecho que queda limitado por los legítimos intereses del Estado, los cuales son de distinta naturaleza en las varias etapas del embarazo. Tales intereses son: (1) el de preservar y proteger la salud de la mujer encinta, y (2) el de proteger la potencialidad de la vida humana, los cuales son separados y distintos. 410 U.S. a la pág. 162. Para establecer las distintas posibilidades de reglamentación compatibles con la Constitución federal, el Tribunal hubo de dividir el período normal de embarazo de la mujer en tres trimestres susceptibles de diferente regulación de ley:
A. En cuanto al primer trimestre consideró que el interés importante y legítimo del Estado respecto a la salud de la madre no alcanza su preponderancia hasta aproximadamente al final del primer trimestre. Consiguientemente reconoció que el médico que atiende a la mujer embarazada queda en libertad durante ese trimestre de hacer la determinación de terminar el embarazo, en consulta con ella, y usando su juicio médico sin la intervención del Estado. 410 U.S. a la pág. 163. Esto es, la mujer no necesita la anuencia del Estado pero sí un médico que apruebe su decisión. Véase L. H. Tribe, The Supreme Court 1972 Term, Foreword: Toward a Model of Roles in the Due Process of Life and Law, 87 Harv. L. Rev. 1, 11 (1973).
B. Pasado el punto en que el Estado adquiere interés preponderante, o sea, durante el segundo trimestre del embarazo, el Estado puede, en su legítimo interés en la protección y preservación de la salud materna, reglamentar el procedimiento de aborto siempre y cuando que la regulación tenga una relación razonable con tal propósito. 410 U.S. a las págs. 163-164.
C. En la etapa del último trimestre de preñez, en la que se reconoce interés del Estado en la protección de la potenciali-*603dad de vida humana, puede regularse y hasta prohibirse el aborto excepto cuando fuere necesario para la protección de la salud o vida de la madre. 410 U.S. a las págs. 163-164.
A tenor con los principios expuestos el Tribunal Supremo federal resolvió que el restringir los abortos legales a aquellos procurados o intentados por prescripción médica con el propósito de salvar la vida de la madre, sin que se establezcan distinciones entre abortos procurados en los principios de la preñez y aquellos procurados avanzada la misma, y sin reconocer otros intereses envueltos, no puede sostenerse constitucionalmente a la luz de la Enmienda Catorce. 410 U.S. a las págs. 117-118 y 164.
3. Doe v. Bolton, 410 U.S. 179 (1973)
Doe v. Bolton, supra, y Roe v. Wade, 410 U.S. 113 (1973), deben considerarse conjuntamente, según requiere expresa-mente el propio Tribunal Supremo. 410 U.S. a la pág. 165. Y es ello así toda vez que en Bolton se enfrentan las normas constitucionales proclamadas en Wade a un estatuto de diseño más moderno; enfrentamiento que sirve para perfilar las modalidades operacionales de la doctrina establecida, a la vez que se armoniza dicha doctrina con otros principios jurisprudenciales pertinentes. Id., 410 U.S. a las págs. 181-182.
Se trataba en Bolton, supra, de los Arts. 16-1201 a 1203 del Código Penal del estado de Georgia que tipificaban en aquella jurisdicción el delito de aborto. Como excepción, sin embargo, no se consideraba criminal un aborto que efectuara un médico debidamente autorizado para ejercer la medicina y la cirugía en Georgia cuando a tenor con su mejor juicio clínico el aborto era necesario porque:
“(1) la continuación de la preñez haría peligrar la vida de la mujer o seria y permanentemente lesionaría su salud; o
(2) muy probablemente el feto nacería con grave, permanente e irremediable defecto mental o físico; o
(3) el embarazo resultaba de una violación técnica o forzosa.” (Énfasis suplido.)
Al igual que en Wade y que en el caso de autos, en Bolton la impugnación constitucional se hacía por una mujer en su *604primer trimestre de embarazo. El Tribunal Supremo federal sostuvo al tribunal de distrito federal (6) que declaró contra-rias a la Constitución aquellas cláusulas del estatuto de Georgia que limitaban el aborto legal a las tres situaciones reseñadas precedentemente. Entendió el tribunal que el médico no debía estar atado a dichas tres condiciones sino que podía ejercer su criterio en la forma más amplia que aconseja su juicio clínico. Quedó, pues, como excepción constitucional-mente válida al delito de aborto el efectuado por un médico debidamente autorizado a ejercer la medicina y la cirugía en Georgia si luego de usar su mejor juicio clínico considera que el aborto es necesario. (7) 410 U.S. a las págs. 186,192. Debe advertirse que la primera de las excepciones que fue anulada, que se refería a la salud de la mujer, se consideró muy estricta al requerir una determinación de que su salud sería afectada seria y 'permanentemente. (8)
*605Invocando su decisión en United States v. Vuitch, 402 U.S. 62 (1971), que he resumido antes, el alto Tribunal rechazó el argumento de que las palabras del estatuto de Georgia que exigían el “juicio clínico” del médico y su consiguiente determinación de que el aborto era “necesario” eran vagas e imprecisas, y afirmativamente expresó que tal determinación médica sobre salud física o mental, no es distinta a la que hacen los galenos en todo caso en que intervienen. 410 U.S. a las págs. 191-192. El Tribunal hizo hincapié, sin embargo, en que el requerido juicio médico habrá de ejercitarse “a la luz de todos los factores — físicos, emocionales, psicológicos, fami-liares, y la edad de la mujer — pertinentes al bienestar de la paciente”, por estar ellos relacionados con la salud, y por entender que criterio tan amplio opera para beneficio y no para perjuicio de la mujer. Id.
Así, pues, al integrarse en el caso Bolton las decisiones de Wade y Vuitch, se colige con claridad que, en el primer trimestre de embarazo, la decisión sobre el aborto debe descansar en el mejor juicio clínico del médico a cargo, juicio que como en cualquier caso, descansa a su vez sobre consideraciones de salud física o mental de la paciente. B. B. Sendor, Medical Responsibility for Fetal Survival Under Roe and Doe, 10 Harv. Civ. Rights Civ. Lib. L. Rev. 444, 447, n. 19 (1975).
Nuestra tarea próxima se reduce entonces a determinar si nuestro estatuto se ajusta a esa norma para el primer trimestre de embarazo.
> HH
El Art. 266 del ya derogado Código Penal de 1937 disponía:
“Toda persona que proporcionare, facilitare, administrare o hiciere tomar a una mujer cualquier medicina, droga, o sustancia, o que utilizare o empleare cualquier instrumento u otro medio, con intención de hacerla abortar, excepto el caso de que fuere necesario para salvar su vida, y toda persona que ayudare a la comisión de *606cualquiera de dichos actos incurrirá en pena de presidio por un término de dos a cinco años.” (Énfasis suplido.)
Comoquiera que la única excepción que reconocía el estatuto era la de salvar la vida de la embarazada, pronta-mente se amplió la exclusión para añadir “la conservación de la salud o vida”, perdiendo el Art. 266 toda eficacia normativa al menos sobre casos como el de autos. (9) El nuevo estatuto dispuso como sigue:
“Por la presente se prohíbe, salvo indicación terapéutica hecha por médico debidamente autorizado a ejercer la medicina en Puerto Rico con vista a la conservación de la salud o vida, el indicar, aconsejar o inducir a abortar o practicar el aborto en una mujer embarazada.” Ley Núm. 136 de 15 de mayo de 1937, Sec. 1, 33 L.P.R.A. see. 1051. (Énfasis suplido.)
Esta última disposición legal priva sobre la controversia de autos ya que los hechos ocurrieron durante su vigencia y antes de entrar en vigor el actual Código Penal de 1974. No obstante, comoquiera que el Código actual mantiene sobre el asunto del aborto un rigor similar a la Ley Núm. 136, supra, nuestras expresiones sobre la constitucionalidad del Art. 1 de la Ley Núm. 136, supra, han de ser cardinales para la interpretación del Código ahora vigente. (10)
*607Según queda dicho, el estatuto criminal sobre abortos de Puerto Rico exime de responsabilidad penal todo aborto prescrito por un médico, dirigido a la “conservación de la salud o vida” de la embarazada. Interpretado correctamente, el término “salud” contenido en nuestro estatuto, implica tanto salud física como salud mental. (11) En ese sentido enfrentamos una situación similar a la considerada en United States v. Vuitch, supra, y en Doe v. Bolton, supra. Los referidos estatutos criminales sobre el delito de aborto en Puerto Rico son en todo sentido similares a aquél que recibió la anuencia constitucional del Tribunal Supremo de los Estados Unidos en United States v. Vuitch, supra, y similar también al estatuto cuya validez fue sostenida en Doe v. Bolton, supra, luego de los ajustes de que fuera objeto en el tribunal federal de distrito en el que se originó el caso. (12) *608Puede afirmarse que la disposición estatutaria nuestra se cuenta entre los estatutos sobre aborto más liberales que se conocen. Así ha sido interpretado en comentarios, Colegio de Abogados, Código Penal de Puerto Rico, págs. 118-119, San Juan, 1975; y también ha sido sostenido en la jurisprudencia federal. [Acevedo] Montalvo v. [Hernández] Colón, 377 F.Supp. 1332, 1343-1344 (D.P.R. 1974).
Como cuestión de hecho, tanto el Art. 1 de la Ley Núm. 136 como el vigente Art. 91 del Código Penal se colocan dentro de la mayor perspectiva de permisibilidad ante el aborto, toda vez que prescriben para todo el período de embarazo, el criterio constitucional establecido por el Tribunal Supremo federal para el primer trimestre, cual es, que la paciente en consulta con su médico, sin la intervención del Estado, puede poner fin a su embarazo. (13) Tal criterio no afecta, por tanto, nuestro estatuto que prohíbe que persona alguna que no sea médico autorizado en Puerto Rico procure o intente un aborto, y que prohíbe además que aun tal médico lo *609procure o intente sin mediar razón terapéutica (14) alguna para la conservación de la salud o vida de la embarazada. Roe v. Wade, a las págs. 153, 164. Véase Court Labors Over Roe v. Wade and Gives Birth to New Standard, 30 Mercer L. Rev. 761-763 (1979). En cuanto a los próximos dos trimestres dicho alto tribunal reconoce que el Estado puede ser más estricto. Nuestra legislación resulta ser más laxa que el criterio adoptado en Roe v. Wade, pero la adopción de un estatuto más estricto conforme las normas establecidas en Wade y Bolton, es tarea que corresponde en razón de su función al mejor criterio de la Asamblea Legislativa. Mientras no se efectúen cambios, el criterio en Puerto Rico continuará siendo más permisible que el expresado por el Tribunal Supremo federal.
V(*)
En el caso de autos el Ministerio Público no demostró que el médico apelante actuara al margen de toda consideración médica.
Ante este Tribunal sólo resalta el hecho escueto de que, siendo éste un proceso criminal, no hay prueba de ausencia de “indicación térapéutica” hecha por médico debidamente autorizado a ejercer la medicina en Puerto Rico, con vista a “la conservación de la salud” de la madre. El juicio del médico debe, pues, prevalecer y su condena debe revocarse.
*610VI (*)
Sólo nos queda considerar, finalmente, los argumentos adicionales que esgrime el Procurador General en cuanto al consentimiento de la menor en quien se practicó el aborto. El argumento del Procurador en ese sentido se desvanece por varias razones. En primer lugar, nuestro estatuto criminal no visualiza distinción entre pacientes mayores o menores de edad para los propósitos del juicio clínico requerido del médico. Código Penal, Art. 8,33 L.P.R.A. see. 3031. Más aún, la Asamblea Legislativa no puede conceder un veto absoluto a los padres con respecto a la decisión sobre aborto de la menor, Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52, 72-75 (1976); Bellotti v. Baird, 444 U.S. 887 (1979); y sobre todo, el Estado no ha demostrado que la menor en quien se practicó el aborto que motivó la acusación de autos careciera de madurez intelectual suficiente o padeciera de impedimento alguno que violentara la integridad de su decisión de terminar el embarazo.
VII (*)

Debe revocarse la convicción del apelante y absolvérsele del delito que le fue imputado.

El Juez Presidente Señor Trías Monge emitió opinión concurrente en parte y disidente en parte a la que se unen los Jueces Asociados Señores Rigau y Díaz Cruz quien además suscribió opinión separada. El Juez Asociado Señor Dávila emitió además voto particular y el Juez Asociado Señor Irizarry Yunqué emitió opinión concurrente y disidente.
—O—
Opinión particular del
Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 17 de abril de 1980
Al unirme a la opinión del Tribunal es pertinente consignar mi gran preocupación por el hecho de que nuestra Asamblea *611Legislativa no haya provisto a nuestra jurisdicción con un estatuto que establezca un esquema adecuado para reglar la materia del aborto. Los disímiles intereses que confligen sobre tan neurálgico tema requieren, sin duda, un esquema legal mucho más complejo del que tenemos. Nada dispone el estatuto vigente sobre los dos últimos trimestres, que de acuerdo con los casos de Roe v. Wade, 410 U.S. 113 (1973) y Doe v. Bolton, 410 U.S. 179 (1973), pueden ser reglamentados más rigurosamente. El no reglamentarla presenta serios problemas jurídicos y sociales. No obstante, ésta es prerroga-tiva de la Asamblea Legislativa.
—O—

(*) Los Jueces Asociados Señores Dávila, Torres Rigual y Negrón García se unen a la totalidad de la opinión; el Juez Asociado Señor Irizarry Yunqué a las partes I, II, III y IV.


(1) Véase West German Abortion Decision: A Contrast to Roe v. Wade, en 9 J. Mar. J. of Prac. & Proc. 551 (1975).


(2) Con anterioridad a 1902, nuestro Código. Penal de 1879 proveniente del español de 1870, regulaba el aborto en su Título VIII, Cap. VI, Arts. 423-426. M. Ochotorena, Código Penal Para las Islas de Cuba y Puerto Rico, anotado con la jurisprudencia del Tribunal Supremo, Madrid. 1894, págs. 432-434. Su rigor, sin embargo, era mayor al vigente y a la Ley Núm. 136 de 15 de mayo de 1937.


(3) La propia prueba de cargo fundamenta este hecho toda vez que de ella surge que la última menstruación de la joven fue para el 7 de mayo de 1973.


(4) Véase, L. Henkin, Privacy and Autonomy, 74 Colum. L. Rev. 1410 (1974).


(5) En nuestra jurisdicción el concepto de intimidad del ser humano tiene raíz constitucional expresa. La Constitución del Estado Libre Asociado de Puerto Rico en su Art. II, Sec. 8, dispone: “Toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar.” Nuestra Ley Básica adopta en esa expresión una apreciación humana fundamental de protección de la dignidad del hombre, esencial para la vida misma. Ese concepto, recogido en la Declaración Universal de Derechos Humanos, es, sin duda, de *600supremo rango en la jerarquía de valores de nuestra sociedad. J. J. Santa-Pinter, Los Derechos Civiles en Puerto Rico, 1973, págs. 12-14, Río Piedras. Véanse E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); Cortés Portalatín v. Hau Colón, 103 D.P.R. 734 (1975); Alberio Quiñones v. E.L.A., 90 D.P.R. 812 (1964). No obstante, en materia de aborto, advertimos que la extensión de las protecciones que brinda nuestra Constitución no es mayor a la que brinda la norteamericana; por tanto, sólo nos referimos a ésta.


(6) Tribunal de Distrito para el Distrito norteño de Georgia. Véase 319 F.Supp. 1048 (N.D.Ga. 1970).


(7) Incide la opinión concurrente y disidente del Señor Juez Presidente al declarar que en Bolton sólo se consideraron aspectos procesales del estatuto de Georgia. Dijo el Tribunal Supremo estadounidense:
“Los apelantes atacan sobre deficientes bases aquellas partes de los estatutos de aborto de Georgia que subsistieron después de la decisión de la Corte de Distrito; indebida restricción a su derecho de intimidad personal y marital, vaguedad....” 410 U.S. a la pág. 189. (Énfasis nuestro.)
Así pues, la opinión concurrente y disidente del Juez Presidente sólo considera la parte IV D del caso Bolton y omite las I, II, III y IV A, B y C. Dicha opinión induce a error (véase su escolio número 7) puesto que descansa en la aseveración cierta de que las partes del estatuto de Georgia que fueron declaradas inconstitucionales en el Tribunal de Distrito no estaban ante la consideración del Tribunal Supremo. No obstante, lo fundamental es tener presente que nuestro estatuto es similar a las partes del estatuto de Georgia que no fueron declaradas inconstitucionales por el Tribunal de Distrito. Esas partes fueron sometidas al escrutinio constitucional del Tribunal Supremo en Bolton y fueron consideradas válidas.


(8) En Bolton se anuló, además, el requisito impuesto por la ley de Georgia de que el aborto debía hacerse en un hospital autorizado y acreditado en cierta forma y con la aprobación de un comité de médicos sujeto a ciertos criterios. La razón para la nulidad encuentra apoyo en Wade ya que el requisito hospitalario del estatuto de Georgia no excluía el primer trimestre. Id. 195. Reconoció, sin embargo, el Tribunal que tales requisitos hospitalarios podían adoptarse por el Estado para el período posterior al primer trimestre siempre y cuando fueren estándares legítimamente relacionados al objetivo que el Estado persigue. Id. 194-195. El tribunal sostuvo, sin embargo, el requisito estatutario de Georgia que exigía que la determinación médica se redujera a escrito. Id. 203.


(9) Nótese que la See. 7 de la Ley Núm. 136 derogó toda ley o parte de ley que se opusiera o estuviera en conflicto con la misma. En abierto choque con la Ley Núm. 136 se hallaba desde luego, aquella parte del Art. 266 del Código Penal que no permitía la práctica del aborto en aras de la salud de la madre. Por tanto, opera plenamente el Art. 1 de la Ley Núm. 136 comoquiera que su tratamiento de la exclusión de responsabilidad es más amplio. La enmienda peculiar que se hizo al Art. 266 en 1964 en nada afectó esta realidad. No podía, pues, concebirse, al menos en casos como el de autos, una acusación por violación al Art. 266 del Código Penal de 1937 luego de los cambios de los elementos del delito de provocar un aborto por disposición de la Ley Núm. 136.


(10) El Art. 91 del Código Penal de 1974, 33 L.P.R.A. seo. 4010, dispone:
“Toda persona que permita, indique, aconseje, induzca o practique un aborto, toda persona que proporcionare, facilitare, administrare, prescribiere o hiciere tomar a una mujer embarazada cualquier medicina, droga, o sustancia o que utilizare o empleare cualquier instrumento u otro medio con intención de hacerla abortar, y toda persona que ayudare a la comisión de cualquiera de dichos actos, salvo indicación terapéutica hecha por médico debidamente autorizado a ejercer la medicina en Puerto Rico, con vista a la conservación de la salud o vida de la madre, será sancionada con pena de reclusión por un término mínimo de dos años y máximo de cinco años.” (Énfasis suplido.)


(11) Véase, entre otros, el Diccionario Terminológico de Ciencias Médicas que a la pág. 1065 define el concepto “salud” como aquel “estado normal de las funciones orgánicas e intelectuales”. (Énfasis suplido.) 8va ed., Barcelona, 1963.


(12) Sin embargo, la opinión concurrente del Señor Juez Presidente niega el estricto ratio decidendi de Bolton y su aplicación al caso de autos. Para ello, no obstante, invoca autoridades que en nada le favorecen. Así, por ejemplo, en People v. Frey, 294 N.E.2d 257 (1973), se trataba del estatuto de Illinois que sólo excluía de penalidad el aborto dirigido a preservar la vida de la madre. Igualmente en State v. Munson, 206 N.W.2d 434 (1973), con respecto al estatuto de Dakota del Sur. Véase State v. Munson, 201 N.W.2d 123 (1972). En State v. Lawrence, 198 S.E.2d 253 (1973), de un estatuto que no reconocía en su tipificación delictual excepción alguna a favor de médicos. Hodgson v. Lawson, 542 F.2d 1350 (8th Cir. 1976), trataba de la impugnación de ciertos requisitos que no están contenidos en nuestro estatuto. En Larkin v. McCann, 368 F.Supp. 1352 (E.D. Wis. 1974), se aceptó por el Procurador General de Wisconsin la inconstitucionalidad de un estatuto que en nada se parecía al nuestro. El estatuto de Connecticut impugnado en Abele v. Markle, 369 F.Supp. 807 (D. Conn. 1973), prohibía todo aborto que no fuera necesario para preservar la vida física de la madre. En State v. Norflett, 337 A.2d 609 (1975), se trataba de un aborto provocado por una mujer que no era médica. Mahoning Women’s Ctr. v. Hunter, 444 F.Supp. 12 (N.D. Ohio, E.D. 1977), declaró inconstitucionales los requisitos que debía reunir la institución en que se practicara el aborto, por exceder los permitidos a la luz de Wade y Bolton. Igualmente ocurrió en Arnold v. Sendak, 416 F.Supp. 22 (S.D. Ind. 1976). En Hodgson v. Anderson, 378 F.Supp. 1008 (D. Minn. 1974), se trataba de unas extensas disposiciones estatutarias del estado de Minnesota, que no tenían similaridad a las validadas en Bolton ni por consiguiente a las que hemos validado en esta opinión. Finalmente, en People v. Norton, 507 P.2d 862 (1973), se trataba del estatuto de Colorado que, distinto al nuestro, y similar a la porción de aquél del estado de Georgia declarado inconstitucional por el tribunal de distrito en Bolton, condicionaba la realización legítima del aborto a que fuera *608necesario para evitar daño serio y permanente a la salud de la madre. De manera que [Acevedo] Montalvo v. [Hernández] Colón, 377 F.Supp. 1332 (D.P.R. 1974), no puede utilizarse como autoridad “contra", con respecto a los casos que invoca la opinión del Juez Presidente puesto que en dicho caso el Tribunal federal de Puerto Rico se limitó, al igual que lo hacemos en esta opinión, a sostener la constitucionalidad del estatuto puertorriqueño aplicando el caso señero de Doe v. Bolton.
En igual sentido los comentaristas que invoca la concurrencia y disidencia no sostienen la novel posición allí propuesta limitándose la generalidad de ellos a relacionar los muy sabidos criterios Wade-Bolton para los tres trimestres de embarazo.


(13) “El perjuicio que el Estado impondría a una mujer embarazada al negarle enteramente la opción [de poner fin a su embarazo] es aparente. Puede existir algún mal específico y directo médicamente diagnosticable aun en los comienzos de la preñez. La maternidad, o prole adicional, puede forzar sobre una mujer penosa vida futura. Un perjuicio psicológico puede ser inminente. La salud mental y física puede ser afectada por el cuido de una criatura. También existe la angustia de todos los afectados, como consecuencia del niño no deseado, y el problema de sumar un niño a una familia de por sí sicológicamente o de otro modo imposibilitada para cuidarlo. En otros casos, como en éste, pueden estar presentes las dificultades adicionales del estigma continuo de una madre no casada. Todos éstos son factores que la mujer y su médico responsable necesariamente tendrán en cuenta en la consulta al respecto.” Roe v. Wade, 410 U.S. a la pág. 153.


(14) A pesar de que en Bolton se sostuvo la validez de un estatuto que sólo excluía del ámbito penal un aborto hecho por un médico atendiendo a su mejor juicio clínico, la opinión del Juez Presidente intenta invalidar la voz “terapéutica” de nuestro estatuto, sin considerar que el propósito terapéutico a que se refiere nuestro estatuto y el juicio clínico a que se refiere el sostenido en Bolton tienen exacto contenido. La voz inglesa “clinical” usada en el estatuto de Georgia significa en español “clínico”. F. Ruiz Torres, Diccionario Inglés-Español y Español-Inglés de Medicina, pág. 98, Bilbao, 1965. “Clínico”, es a su vez aquello relativo a la práctica de la medicina, Real Academia Española, Diccionario de la Lengua Española, 1970, pág. 311, Madrid; que como sabemos, es la ciencia o arte de precaver y curar las enfermedades del cuerpo. Id., pág. 860. No podemos entonces distinguir el concepto de “juicio clínico” del concepto “terapéutico” que indica lo perteneciente a la parte de la medicina que versa sobre el tratamiento de las enfermedades. Id., pág. 1256. Ahora bien, ya hemos consignado a la luz de Vuitch que el concepto “salud” de nuestro estatuto abarca los más extensos parámetros de salud física o mental.